Citation Nr: 9904902	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  93-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD and denied a compensable rating for post-operative 
residuals of a right inguinal hernia.  In February 1996, the 
Board denied the claims, and the veteran filed a timely 
appeal of the issues to the United States Court of Veterans 
Appeals (Court).  


REMAND

In an October 1998 decision, the Court confirmed the Board's 
denial of entitlement to a compensable rating for post-
operative residuals of a right inguinal hernia.  However, the 
Court also held that the Board erred in finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD because it failed to obtain 
records from the Princeton Veterans Center.  The Court noted 
that under Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Secretary is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Since the Princeton Veterans Center 
was identified as a VA facility, the Board was obliged to 
obtain those records for consideration in conjunction with 
the veteran's claim.  Therefore, the Board's decision on that 
issue was vacated and the matter was remanded to the Board 
for further development.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain all treatment 
records from the Princeton Veterans Center 
and associate them with the claims folder.  

2.  The RO should provide the veteran 30 
days to submit or identify any additional 
evidence in support of his claim.  

3.  If any of the development requested 
above suggests the need for further 
development, such as another VA 
examination, such development should be 
done.  Following the completion of the 
foregoing, the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


